Exhibit 10.5

 

WMLM

101695/207

Execution

 

GUARANTY OF COMPLETION

 

THIS GUARANTY OF COMPLETION (this “Guaranty”) is made as of the 3rd day of
February, 2012, by RBH-TRB NEWARK HOLDINGS, LLC, a New York limited liability
company having an office at c/o RBH Group, 89 Market Street, 8th Floor, Newark,
New Jersey 07102  (“RBH”) and RBH-TRB EAST MEZZ URBAN RENEWAL ENTITY, LLC, a New
Jersey limited liability company having an office at c/o RBH Group, 89 Market
Street, 8th Floor, Newark, New Jersey 07102 (“Borrower”) (as guarantor
hereunder), and together with RBH, jointly and severally, “Guarantor”) in favor
of TD BANK, N.A., a national banking association, having an office at 317
Madison Avenue, New York, New York 10017 (the “Bank”).

 

R E C I T A L S :

 

WHEREAS, RBH is affiliated with Borrower and Leasehold Owner (as herein
defined), and will derive substantial benefit from the transactions contemplated
by that certain Bond Agreement dated as of December 1, 2011 by and among
Borrower, Bank and the New Jersey Economic Development Authority (the “Issuer”),
(as the same may be amended, restated, modified or supplemented, the “Bond
Agreement”; together with all documents entered into in connection therewith or
pursuant thereto, the “Bond Documents”).  All capitalized terms used herein and
not otherwise defined shall have the same meanings assigned to such terms in the
Bond Agreement; and

 

WHEREAS, pursuant to the Bond Agreement, the Issuer issued $22,748,000 of its
Qualified School Construction Bonds (the “Bonds”), and the Fee Owner requested
and the Bank purchased the Bonds subject to certain conditions set forth in the
Bond Agreement; and

 

WHEREAS, the Bonds are secured by, among other things, that certain Mortgage and
Security Agreement (together with all extensions, renewals, modifications,
substitutions and amendments thereof, the “Mortgage”) dated of even date
herewith, made by Borrower in favor of the Issuer and assigned to the Bank;  and

 

WHEREAS, the premises secured by the Mortgage consists of that certain parcel of
land situated in the City of Newark, County of Essex, State of New Jersey (the
“State”), more particularly described on Exhibit A attached to the Mortgage (the
“Premises”, and together with improvements thereon as set forth and defined in
the Mortgage, the “Mortgaged Property”); and

 

WHEREAS, the Premises has been leased by the Fee Owner to Newark Teacher’s
Village School QALICB Urban Renewal, LLC, a New Jersey limited liability company
(“Leasehold Owner”) pursuant to that certain Ground Lease by and between Fee
Owner and Leasehold Owner dated as of the date hereof (the “Ground Lease”); and

 

WHEREAS, each of NJCC CDE Essex LLC (“NJCC Lender”) and Gateway Sub-CDE I, LLC
(“Gateway Lender”, and together with NJCC Lender, the “CDE Lenders”)

 

--------------------------------------------------------------------------------


 

have made loans to Leasehold Owner as qualified low income community investments
loans, the “QLICIs”); and

 

WHEREAS, Bank, Fee Owner, Leasehold Owner, the Brick City Development
Corporation, the Casino Reinvestment Development Authority and the CDE Lenders
as the same may be amended and supplemented (the “Intercreditor Agreement”), the
Bank has agreed to accept this Guaranty subject to the Intercreditor Agreement;
and

 

WHEREAS, as additional security for the full, timely and faithful repayment of
the Bonds and the performance by Borrower of all of its obligations under the
Bond Agreement and the Bond Documents, Bank required as a condition to entering
into the Bond Agreement and purchasing the Bonds that Guarantor execute and
deliver to the Bank this Guaranty for the benefit of the Bank.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce Bank to enter into the Bond Agreement and purchase the Bonds, each
Guarantor hereby represents, warrants and covenants to Bank as to itself as
follows:

 

1.                                       Formation and Existence; Power and
Authority. Guarantor is a limited liability company, duly organized, validly
existing and in good standing under the laws of the state of its formation and
has full power and authority to execute, deliver and perform this Guaranty and
any Loan Document to which it is a party.  Guarantor will preserve and maintain
such legal existence and good standing.

 

2.                                       Obligations Guaranteed.  (a)  Guarantor
unconditionally guarantees to Bank, (i) the Substantial Completion of the
Improvements pursuant to the Plans free and clear of all liens on or before the
Completion Date (as such terms are defined in the Building Loan Agreement dated
as of the date hereof by and among the Bank, as Administrative Agent, CDE
Lenders and Leasehold Owner (the “Building Loan Agreement”)); (ii) subject to
the Intercreditor Agreement, the complete and timely performance of Borrower’s
obligations (A) if the Bank exercises Bank’s right under the Bond Agreement to
take possession of the Premises and complete the construction of the
Improvements in accordance with the Plans, to reimburse Bank for all costs and
expenses incurred by Bank in so completing construction of the Improvements;
(B) to pay the premiums for all policies of insurance required to be furnished
by Borrower pursuant to the Bond Agreement and the Leasehold Owner pursuant to
the Building Loan Agreement during the period of construction until Completion
of the Improvements, if not paid when due by Borrower and Leasehold Owner, as
applicable; (C) to pay all interest and fees on the Bonds accruing during the
period of construction until Completion of the Improvements in accordance with
the Plans, if not paid when due by Borrower; and (D) to pay all sewer and water
rents, vault taxes, real estate taxes and assessments and payments in lieu of
the foregoing, assessed or levied against the Premises and/or the Improvements
during the period of construction until Completion of the Improvements in
accordance with the Plans, if not paid when due by Borrower or Leasehold Owner;
and (iii) payment in full of any and all expenses actually paid or incurred by
the Bank in the collection of all or any portion of the Guarantor’s obligations
hereunder or the exercise or enforcement of any one or more of the other rights,
powers, privileges, remedies and interests of the Bank under the Loan Documents
or hereunder,

 

2

--------------------------------------------------------------------------------


 

including, without limitation, reasonable attorneys’ fees, irrespective of the
manner or success of any such collection, exercise or enforcement, and whether
or not such expenses constitute part of the Borrower’s obligations ((i),
(ii) and (iii) collectively, the “Liabilities”).

 

(b)                                 Notwithstanding the foregoing, if none of
the proceeds of the Bonds that are deposited into the QSCB Leverage Loan Account
established under the Master Escrow Deposit Agreement are released pursuant to
the terms thereof, the definition of “Improvements” hereunder and under the
Building Loan Agreement shall not be deemed to refer to the Improvements
relating to Building 6.1.

 

(c)                                  If the Bank has sent Guarantor written
notice to perform its obligations under Section 2 above, subject to the
provisions of the Intercreditor Agreement, the Bank shall approve the
disbursement of Bonds proceeds and any other construction funds held under and
in accordance with the Intercreditor Agreement (collectively, the “Construction
Funds”) on the same terms and conditions as set forth in the Building Loan
Agreement for the purposes of Guarantor completing the Improvements and
fulfilling its other obligations under this Guaranty, so long as (i) Guarantor
is not in default under this Guaranty; (ii) Guarantor cures any outstanding
default under the Loan Documents (including any failure of the Loan to be “in
balance”) and thereafter performs all obligations assumed by Guarantor under
this Guaranty up to the time of the lien-free completion of the Improvements;
and (iii) all conditions of the Loan Documents, the Building Loan Agreement and
the Intercreditor Agreement to the disbursement of the proceeds of the
undisbursed Construction Funds are satisfied.

 

(d) Notwithstanding anything herein to the contrary, the Liabilities of the
Guarantor hereunder shall be reduced by the amount of the undisbursed
Construction Funds.

 

3.                                       Unconditional Guaranty.  This Guaranty
is an absolute, unconditional, present and continuing guaranty of payment and
performance and not of collection and is in no way conditioned or contingent
upon any attempt to enforce Bank’s rights against Borrower or to collect from
Borrower or upon any other condition or contingency; accordingly, Bank shall
have the right to proceed against Guarantor immediately upon any Event of
Default (as defined in the Bond Agreement) beyond applicable notice and cure
periods under the Loan Documents without taking any prior action or proceeding
to enforce the Loan Documents or any of them or for the liquidation or
foreclosure of any security Bank may at any time hold pursuant thereto.  RBH
hereby waives and releases any claim (within the meaning of 11 U.S.C. § 101)
that it may have against Borrower or Leasehold Owner arising from a payment made
by it under this Guaranty and agrees not to assert or take advantage of any
subrogation rights of RBH or any right of RBH to proceed against Borrower or
Leasehold Owner for reimbursement.  It is expressly understood that the waivers
and agreements of Guarantor constitute additional and cumulative benefits given
to Bank for its security and as an inducement for the purchase of the Bonds.
During the course of any construction of the Improvements undertaken by Bank or
any other Person on behalf of Bank, Guarantor agrees that Guarantor shall pay on
demand any amounts due to contractors, subcontractors, and material suppliers
and for permits and licenses necessary or desirable in connection therewith. 
Guarantor’s obligations in connection with such work shall not be affected by
any errors or omissions of Borrower’s Architect, the General Contractor, the

 

3

--------------------------------------------------------------------------------


 

Construction Consultant, (as such terms are defined in the Building Loan
Agreement) or any subcontractor or agent or employee of any of the foregoing in
the design, supervision, and performance of the work; it being understood that
such risk is assumed by Guarantor.  Neither the completion of the Improvements
nor failure to complete the Improvements shall relieve the Guarantor of any
liabilities hereunder; rather, such liability shall be continuing and may be
enforced by Bank to the end that the Improvements shall be completed in
accordance with Section 4.2 of the Building Loan Agreement, lien free, without
loss, cost, expense, injury or liability of any kind to Bank.  Bank may at any
time and from time to time take any and/or all actions and enforce all rights
and remedies available to it hereunder or under applicable law to collect from
Guarantor any amounts then due and payable hereunder by Guarantor and/or to
cause Guarantor to fulfill its obligations hereunder.

 

4.                                       Liability Unimpaired.  Guarantor’s
liability hereunder shall in no way be limited or impaired by, and Guarantor
hereby consents to and agrees to be bound by, any amendment or modification of
the provisions of any of the Loan Documents or any other instrument made to or
with Bank by Borrower, Leasehold Owner or Guarantor, or any Person (as hereafter
defined) who succeeds Leasehold Owner as owner of all or part of the Premises
prior to foreclosure of the Mortgage or exercise of any power of sale contained
therein.  In addition, Guarantor’s liability hereunder shall in no way be
limited or impaired by (i) any extensions of time for performance required by
any of said documents, (ii) any sale, assignment or foreclosure of the Note or
Mortgage or any sale or transfer of all or part of the property covered by the
Mortgage, (iii) any exculpatory provision in any of said instruments limiting
Bank’s recourse to the Premises or to any other security, or limiting Bank’s
rights to a deficiency judgment against Borrower, (iv) the release of Borrower
or any other person from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of said instruments by operation
of law or otherwise, (v) the release or substitution in whole or in part of any
security for the Bonds, (vi) Bank’s failure to record the Mortgage or file any
UCC financing statements (or Bank’s improper recording or filing of same) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Bonds, (vii) the invalidity, irregularity or
unenforceability, in whole or in part, of any of the Loan Documents, this
Guaranty or any other instrument or agreement executed or delivered to Bank in
connection with the Bonds, except to the extent that there is a final
adjudication by a court of competent jurisdiction of a valid defense to
Borrower’s obligations under the Loan Documents (viii) any amendment,
modification or supplement to the Project Cost Statement, Hard Cost Statement,
Loan Budget Amounts, the General Contract, any Major Subcontract (each defined
in the Building Loan Agreement) any construction management agreement or any
other construction documents relating to the Improvements, or any extensions or
changes of the Completion Date (as defined in the Building Loan Agreement) or
any schedule with respect to the construction of the Improvements, (ix) the
material inaccuracy of any of the representations and warranties made by
Borrower in the Loan Documents or any disbursement certificates or requests for
disbursements made under the Building Loan Agreement, or (x) any other action or
circumstance whatsoever which constitutes, or might be construed to constitute,
a legal or equitable discharge or defense (except full payment and satisfaction)
of Borrower for its obligations under any of the Loan Documents or of Guarantor
under this Guaranty; and, in any such case, whether with or without notice to
Guarantor and with or without consideration.  As used herein, “Person” shall
mean any individual, corporation, partnership, limited liability company, joint
venture, estate, trust, unincorporated association, any other entity, any
federal, state, county or municipal government

 

4

--------------------------------------------------------------------------------


 

or any bureau, department or agency thereof, and any fiduciary acting in such
capacity on behalf of any of the foregoing.

 

5.                                       Preservation of Loan Documents.  RBH
will cause Borrower to maintain and preserve the enforceability of the Loan
Documents as the same may be modified and will not permit Borrower to take or to
fail to take actions of any kind which might be the basis for a claim that RBH
has a defense to Guarantor’s obligations hereunder.

 

6.                                       Reserved.

 

7.                                       Indemnification; Payments; Certain
Waivers.  Guarantor (i) waives any right or claim of right to cause a
marshalling of Borrower’s assets or to cause Bank to proceed against any of the
security for the Bonds or for the obligations guaranteed hereby before
proceeding against Guarantor, (ii) agrees that any payments required to be made
by Guarantor hereunder shall become due on demand in accordance with the terms
of Paragraph 2 hereof and without presentment to Borrower, demand for payment or
protest, or notice of non-payment or protest, and (iii) except as hereinafter
provided, expressly waives and relinquishes all rights and remedies accorded by
applicable law to guarantors.  Without limiting the generality of the foregoing,
Guarantor hereby waives all rights (x) to participate in any claim or remedy
Bank may now or hereafter have against Borrower or in any collateral that Bank
has or hereafter may acquire for the obligations guaranteed hereby and
(y) except as provided below, to contribution, indemnification, set-off,
exoneration or reimbursement, whether from Leasehold Owner, any Guarantor, or
any other person now or hereafter primarily or secondarily liable for any of
Borrower’s obligations to Bank, and whether arising by contract or operation of
law or otherwise by reason of Guarantor’s execution, delivery or performance of
this Guaranty.  Guarantor does not waive and hereby retains all rights of
subrogation, contribution, indemnification, set-off or reimbursement against
Leasehold Owner or any other Guarantor that Guarantor may have (the
“Undersigned’s Rights”); provided, however, that (i) this Guaranty shall neither
be contingent upon the existence of the Undersigned’s Rights nor subject to any
claims or defenses whatsoever that may be asserted in connection with the
enforcement or attempted enforcement of the Undersigned’s Rights including,
without limitation, any claim that the Undersigned’s Rights were abrogated by
any of Bank’s acts unless such acts constitute gross negligence or willful
misconduct of the Bank, and (ii) until the Bonds shall have been paid in full,
Guarantor hereby postpones and subordinates (A) the exercise of any and all of
the Undersigned’s Rights to Bank’s rights against Guarantor under this Guaranty
or against Borrower under any of the Loan Documents, and (B) any of the
Undersigned’s Rights to any collateral securing the Bonds.

 

8.                                       Reinstatement.  This Guaranty shall
continue to be effective, or be reinstated automatically, as the case may be, if
at any time payment, in whole or in part, of any of the obligations guaranteed
hereby is rescinded or otherwise must be restored or returned by Bank (whether
as a preference, fraudulent conveyance or otherwise) upon or in connection with
the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower, Leasehold Owner, Guarantor or any other person, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Borrower, Leasehold Owner, Guarantor or any other person or
for a substantial part of Borrower’s, Leasehold Owner’s Guarantor’s or any of
such other person’s property, as the case may be, or otherwise, all as though
such payment had not been made.  Guarantor further agrees that in the event any
such

 

5

--------------------------------------------------------------------------------


 

payment is rescinded or must be restored or returned, all costs and reasonable
expenses (including, without limitation, reasonable legal fees and expenses)
incurred by or on behalf of Bank in defending or enforcing such continuance or
reinstatement, as the case may be, shall constitute costs of enforcement, the
payment of which is guaranteed by Guarantor pursuant to Paragraph 2 above and
covered by Guarantor’s indemnity pursuant to Paragraph 7 above.

 

9.                                       Litigation, Compliance with Judgments. 
Each Guarantor represents and warrants with respect to itself that as of the
date hereof there are no actions, suits or proceedings pending or, to the best
of Guarantor’s knowledge, threatened in writing against or affecting such
Guarantor, at law, in equity or before or by any governmental authorities which
would have a material effect on such Guarantor’s ability to perform his
obligations hereunder.  To the best of Guarantor’s knowledge, Guarantor is not
in default with respect to any order, writ, injunction, decree or demand of any
court or governmental authorities.

 

10.                                 Authorization and Enforceability; No
Conflicts.  As of the date hereof each Guarantor has the full power and
authority to enter into and perform its obligations under this Guaranty and this
Guaranty is a legal, valid and binding instrument, enforceable against Guarantor
in accordance with its terms.  The execution, delivery and performance of this
Guaranty has been authorized by all proper and necessary actions of the
Guarantor.  Each Guarantor represents and warrants with respect to itself and to
its knowledge that the consummation of the transactions contemplated hereby and
the performance of this Guaranty and the other Loan Documents to which such
Guarantor is a party have not resulted and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement, corporate charter, by-laws, partnership agreement or other
instrument to which such Guarantor is a party or by which such Guarantor may be
bound or affected.

 

11.                                 Compliance with Laws.  As of the date
hereof, each Guarantor represents and warrants with respect to itself and to its
knowledge that such Guarantor is in compliance with, and the transactions
contemplated by the Loan Documents and this Guaranty do not and will not violate
any provision of, or require any filing, registration, consent or approval
under, any federal, state or local law, rule, regulation, ordinance, order,
writ, judgment, injunction, decree, determination or award (hereinafter, “Laws”)
presently in effect having applicability to such Guarantor.  Guarantor will
comply promptly with all Laws now or hereafter in effect having applicability to
Guarantor.

 

12.                                 Accuracy of Information; Full Disclosure. 
As of the date hereof, each Guarantor represents and warrants with respect to
itself and to its knowledge neither this Guaranty nor any documents, financial
statements, reports, notices, schedules, certificates, statements or other
writings furnished by or on behalf of Guarantor to Bank in connection with the
negotiation of the Loan Documents or the consummation of the transactions
contemplated thereby, or required herein or by the other Loan Documents to be
furnished by or on behalf of Guarantor, contains any untrue or misleading
statement of a material fact; there is no fact which Guarantor has not disclosed
to Bank in writing which materially affects adversely any of the property
covered by the Mortgage or the business affairs or financial condition of
Guarantor, or the ability of Guarantor to perform this Guaranty and the other
Loan Documents to which Guarantor is a party.

 

6

--------------------------------------------------------------------------------


 

13.                                 Financial Statements. Each Guarantor
represents, warrants and covenants with respect to itself as follows:

 

(a)                      The most recent financial statements heretofore
delivered by Guarantor to Bank are true and correct in all respects, have been
prepared in accordance with sound accounting principles consistently applied and
fairly present Guarantor’s financial condition as of the date thereof including
detailed information on all real estate holdings of the Guarantor and its
subsidiaries, and no material adverse change has occurred in the financial
condition reflected therein since the date thereof.

 

(b)                     Guarantor shall deliver to Bank annually, as soon as
available, but in any event within one hundred twenty (120) days after the last
day of its fiscal year, a balance sheet of the Guarantor and its subsidiaries,
as of such last day of the fiscal year, and statements of income and retained
earnings and cash flow for such fiscal year, each prepared in accordance with
sound accounting principles consistently applied, in reasonable detail,
including detailed information on all real estate holdings of the Guarantor and
its subsidiaries.

 

(c)                      Guarantor shall deliver to Bank each tax return of the
Guarantor within forty-five (45) days after the submission thereof to the
applicable taxing authority.

 

(d)                     Promptly after a written request therefor, Guarantor
shall deliver to Bank such other financial data or information as the Bank may
reasonably request from time to time.

 

14.                                 Mechanics’ Liens.  If Leasehold Owner and/or
Guarantor shall have completed or caused the Substantial Completion of the
construction and equipping of the Improvements on or before the Completion Date,
free and clear of all liens and defects in construction and materials, 
materially in accordance with all Plans (as the same may be modified pursuant to
the terms of the Loan Documents), Laws and the Building Loan Agreement, and
satisfied the conditions set forth in the Building Loan Agreement and Guarantor
shall have otherwise satisfied any and all of its obligations under this
Guaranty, then upon the expiration of any time period beyond said completion of
the construction and equipping of the Improvements in accordance with the
Building Loan Agreement within which mechanics, materialmen or other Persons
(collectively, “Mechanics”) are entitled to file liens against the Premises for
construction, materials or related work claims shall have expired (such
completion and the expiration of such time period, is herein referred to as the
“Completion of the Project”), Guarantor shall be released of any further
obligations under this Guaranty; provided, however, if Bank shall have received
after Completion of the Project, duly executed lien waivers from all Mechanics
entitled to file liens against the Premises evidencing the payment in full for
all of their work relating to the Premises, this Guaranty shall terminate upon
receipt of such lien waivers.  Bank agrees that upon Bank’s receipt of evidence
satisfactory to Bank of the Completion of the Project, and, provided, that no
undischarged liens which have not been bonded over shall have been filed against
the Premises by Mechanics, Bank shall deliver a written confirmation that this
Guaranty is limited only to a guaranty against the filing of subsequent liens
against the Premises by Mechanics with respect to which such duly executed lien
waivers have not been received by Bank.  Thereafter, this Guaranty shall
continue as a guaranty against claims and liens by Mechanics that have not been
waived until Mechanics are no longer legally entitled to file any such claims or
liens against the Premises, whereupon Bank

 

7

--------------------------------------------------------------------------------


 

shall deliver to Guarantor Bank’s final written confirmation of termination of
this Guaranty in full, provided that no undischarged Mechanics’ liens have been
filed against the Premises.

 

15.                                 ADA Indemnification.  Guarantor hereby
agrees to indemnify and hold Bank, their respective successors and assigns and
their respective members, officers, directors, employees, agents,
representatives, contractors, subcontractors and attorneys harmless against any
and all claims, suits, actions, proceedings, damages, expenses, demands, losses,
costs, fines or liabilities of whatever kind or nature (including, without
limitation, arising from personal injury, death or property damage) in any way
related to or arising out of the violation or non-compliance by Leasehold Owner
with, or Leasehold Owner’s failure to use reasonable efforts to cause any person
or entity operating, leasing, subleasing, possessing, using or controlling all
or any portion of the Premises to comply with, any applicable federal, state or
local law, rule, regulation or order related to the Americans with Disabilities
Act of 1990 (42 U.S.C.A. § 12101 et seq.), as amended from time to time.

 

16.                                 Non-Waiver Remedies Cumulative.  No failure
or delay on Bank’s part in exercising any right, power or privilege under any of
the Loan Documents, this Guaranty or any other document made to or with Bank in
connection with the Bonds shall operate as a waiver of any such privilege, power
or right or shall be deemed to constitute Bank’s acquiescence in any default by
Borrower or Guarantor under any of said documents.  A waiver by Bank of any
right or remedy under any of the Loan Documents, this Guaranty or any other
document made to or with Bank in connection with the Bonds on any one occasion
shall not be construed as a bar to any right or remedy which Bank otherwise
would have on any future occasion.  The rights and remedies provided in said
documents are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

 

17.                                 Transfers of Interests in Bonds.  Guarantor
acknowledges that Bank, at Bank’s sole discretion, may sell, assign or transfer
interests in the Bonds, this Guaranty and the other Loan Documents to one or
more purchasers and/or assignees and agrees in connection therewith, all Loan
Documents and other documentation, financial statements, appraisals and other
data, or copies thereof, relevant to Borrower, Guarantor, the Premises, the
Project or the Bond Agreement, may be provided to and retained by any such
purchaser or assignee or prospective purchaser or assignee.  Guarantor agrees
that Bank shall have no obligation to give Guarantor written notice of any sale,
assignment or transfer of any interest in the Bonds or any part thereof.

 

18.                                 Separate Indemnity.  Guarantor acknowledges
and agrees that Bank’s rights (and Guarantor’s obligations) under this Guaranty
shall be in addition to all of Bank’s rights (and all of Guarantor’s
obligations) under any indemnity agreement executed and delivered to Bank by
Borrower and/or Guarantor in connection with the Bonds, and payments by
Guarantor under this Guaranty shall not reduce any of Guarantor’s obligations
and liabilities under any such indemnity agreement.

 

19.                                 Severability.  Any provision of this
Guaranty, or the application thereof to any person or circumstance, which, for
any reason, in whole or in part, is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Guaranty

 

8

--------------------------------------------------------------------------------


 

(or the remaining portions of such provision) or the application thereof to any
other person or circumstance, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision (or
portion thereof) or the application thereof to any person or circumstance in any
other jurisdiction.

 

20.                                 Entire Agreement; Amendments.  This Guaranty
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes all prior oral or written agreements or statements
relating to such subject matter, and none of the terms and provisions hereof may
be waived, amended or terminated except by a written instrument signed by the
Person against whom enforcement of the waiver, amendment or termination is
sought.

 

21.                                 Successors and Assigns.  This Guaranty shall
be binding upon and shall inure to the benefit of Bank and Guarantor and their
respective heirs, personal representatives, successors and assigns.  This
Guaranty may be assigned by Bank with respect to all or any portion of the
obligations guaranteed hereby, and when so assigned Guarantor shall be liable
under this Guaranty to the assignee(s) of the portion(s) of the obligations
guaranteed hereby so assigned without in any manner affecting the liability of
Guarantor hereunder to Bank with respect to any portion of the obligations
guaranteed hereby retained by Bank.

 

22.                                 WAIVER OF TRIAL BY JURY.  GUARANTOR, AND BY
ITS ACCEPTANCE HEREOF, BANK, EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY GUARANTOR AND BANK, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  GUARANTOR AND BANK ARE EACH HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

23.                                 ADDITIONAL WAIVERS IN THE EVENT OF
ENFORCEMENT. GUARANTOR HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF BANK
ON THIS GUARANTY, ANY AND EVERY RIGHT GUARANTOR MAY HAVE TO (I) INJUNCTIVE
RELIEF, (II) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY
COUNTERCLAIMS), AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING.  NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT
GUARANTOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST BANK WITH
RESPECT TO ANY ASSERTED CLAIM.

 

24.                                 Governing Law; Submission to Jurisdiction. 
This Guaranty and the rights and obligations of the parties hereunder shall in
all respects be governed by, and construed and enforced in accordance with, the
laws of the State of New Jersey (without giving effect to New Jersey’s
principles of conflicts of law).  Guarantor hereby irrevocably submits to the

 

9

--------------------------------------------------------------------------------


 

nonexclusive jurisdiction of any New Jersey State or Federal court sitting in
the County of Essex over any suit, action or proceeding arising out of or
relating to this Guaranty, and Guarantor hereby agrees and consents that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding in any New Jersey
State or Federal court sitting in the County of Essex may be made by certified
or registered mail, return receipt requested, directed to the Guarantor at the
address indicated below, with a copy to its counsel at the address set forth in
Section 26 hereof, and service so made shall be complete five (5) days after the
same shall have been so mailed.

 

25.                                 Paragraph Headings.  Any paragraph headings
and captions in this Guaranty are for convenience only and shall not affect the
interpretation or construction hereof.

 

26.                                 Liability Unaffected by Release.  Any other
Person liable upon or in respect of any obligation hereby guaranteed, may be
released without affecting the liability of Guarantor hereunder.

 

27.                                 Joint and Several Obligations.  If more than
one Person comprises Guarantor, then each such Person’s obligations and
liability under this Guaranty shall be joint and several.

 

28.                                 Notices.  Notices shall be given in the
manner provided in the Bond Agreement and with respect to Guarantor at the
address set forth below, with a copy of any such Notice to be given to Herrick
Feinstein LLP, 2 Park Avenue, New York, NY, Attention:  Laurie A. Grasso, Esq.,
Facsimile No.:  (212) 545-3343.

 

29.                                 Counterparts. This Guaranty may be executed
in any number of counterparts, each of which shall be an original and all of
which shall constitute together but one and the same agreement.

 

30.                                 Survival.  All representations and
warranties made by Guarantor herein shall survive the execution hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

10

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO GUARANTY OF COMPLETION]

 

IN WITNESS WHEREOF, Guarantor and Borrower have each caused this Guaranty to be
duly executed and delivered by its respective duly authorized official as of the
date first above stated.

 

 

RBH-TRB NEWARK HOLDINGS, LLC

 

 

 

 

By:

RBH Capital LLC, its Manager

 

 

 

 

 

By:

/s/ Ron Beit-Halachmy

 

 

 

Name: Ron Beit-Halachmy

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

RBH-TRB EAST MEZZ URBAN RENEWAL ENTITY, LLC

 

 

 

 

 

 

 

 

By:

/s/ Ron Beit-Halachmy

 

 

Name:

Ron Beit-Halachmy

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

STATE OF NEW JERSEY

:

 

SS.:

COUNTY OF ESSEX

:

 

I CERTIFY that on February       , 2012, Ron Beit-Halachmy personally came
before me and acknowledged under oath, to my satisfaction, that this person (or
if more that one, each person):

 

(a) is named in and personally signed this document; and

(b) signed, sealed and delivered this document as his or her act and deed.

 

 

 

 

 

NOTARY PUBLIC OF NEW JERSEY

 

 

 

 

STATE OF NEW JERSEY

:

 

SS.:

COUNTY OF ESSEX

:

 

I CERTIFY that on February       , 2012, Ron Beit-Halachmy personally came
before me and acknowledged under oath, to my satisfaction, that this person (or
if more that one, each person):

 

(a) is named in and personally signed this document; and

(b) signed, sealed and delivered this document as his or her act and deed.

 

 

 

 

NOTARY PUBLIC OF NEW JERSEY

 

--------------------------------------------------------------------------------